Case 1:20-cv-00820-SEB-DLP Document 33 Filed 03/04/20 Page 1 of 3 PageID #: 130




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

SHELITA COBB, individually and on behalf of
others similarly situated,

                      Plaintiff,

               v.                                    Case No: 3:19-cv-897

ANTHEM, INC.,                                        Honorable John A. Gibney, Jr.

                      Defendant.

                              JOINT MOTION TO TRANSFER CASE
                           TO THE SOUTHERN DISTRICT OF INDIANA

        Defendant, Anthem, Inc., and Plaintiff, Shelita Cobb, respectfully submit this Joint

 Motion to transfer this case to the United States District Court for the Southern District of

 Indiana.   The reasons for the Joint Motion are more fully explained in the accompanying

 memorandum filed contemporaneously herewith. A proposed order granting the relief requested

 above is attached.

        WHEREFORE, the parties respectfully request that the Court (1) enter an order

 transferring this case to the Southern District of Indiana, and (2) moot Defendant’s Motion to

 Dismiss for Lack of Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(2).
Case 1:20-cv-00820-SEB-DLP Document 33 Filed 03/04/20 Page 2 of 3 PageID #: 131



 Dated: March 4, 2020             /s/ David E. Constine, III
                                  David E. Constine III (VSB No. 23223)
                                  Alan D. Wingfield (VSB No. 27489)
                                  H. Scott Kelly (VSB No. 80546)
                                  TROUTMAN SANDERS LLP
                                  1001 Haxall Point
                                  Suite 1500
                                  Richmond, VA 23219
                                  Tel: (804) 697-1200
                                  Fax: (804) 697-1300
                                  david.constine@troutman.com
                                  alan.wingfield@troutman.com
                                  scott.kelly@troutman.com

                                  Ashley Z. Hager (GA Bar No. 784505)
                                  Admitted Pro Hac Vice
                                  TROUTMAN SANDERS LLP
                                  Bank of America Plaza
                                  600 Peachtree Street, NE Suite 3000
                                  Atlanta, GA 30308-2216
                                  Telephone: 404-885-3428
                                  Facsimile: 404-962-6580
                                  ashley.hager@troutman.com

                                  Attorneys for Defendant




                                  /s/ Curtis Daniel Cannon
                                  Curtis Daniel Cannon, Esq.
 Dated: March 4, 2020             GOLDBERG & FINNEGAN, LLC
                                  8401 Colesville Road
                                  Suite 630
                                  Silver Spring, Maryland 20910
                                  (p) 301-589-2999
                                  (f) 301-589-2644

                                  Lotus Cannon (pro hac vice)
                                  lotus.cannon@jtblawgroup.com
                                  BROWN, LLC
                                  111 Town Square Pl
                                  Suite 400
                                  Jersey City, NJ 07310
                                  P: (877) 561-0000; F: (855) 582-5297

                                  Attorneys for Plaintiff




                                        2
Case 1:20-cv-00820-SEB-DLP Document 33 Filed 03/04/20 Page 3 of 3 PageID #: 132




                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 4th day of March 2020, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF System, which will then send a notification of

 such filing (NEF) to all counsel of record.

 Jason Travis Brown                                    Lotus Cannon
 JTB Law Group LLC                                     Brown LLC
 155 2nd Street, Suite 4                               111 Town Square Place, Suite 400
 Jersey City, NJ 07302                                 Jersey City, NJ 07310
 Telephone: (201) 630-0000                             Telephone: (877) 561-0000
 Facsimile: (855) 582-5297                             Facsimile: (855) 582-5297
 Email: jtb@jtblawgroup.com                            Email: lotus.cannon@jtblawgroup.com
 Counsel for Plaintiff                                 Counsel for Plaintiff

 Nicholas Raymond Conlon                               Curtis Daniel Cannon
 Brown LLC                                             Goldberg & Finnegan LLC
 111 Town Square Place, Suite 400                      8401 Colesville Road, #630
 Jersey City, NJ 07310                                 Silver Spring, MD 20910
 Telephone: (877) 561-0000                             Telephone: (301) 589-2999
 Fax: (855) 582-5297                                   Facsimile: (301) 589-2644
 Email: nicholasconlon@jtbawgroup.com                  Email: ccannon@goldbergfinnegan.com
 Counsel for Plaintiff                                 Counsel for Plaintiff




 41658786
                                                   3
